            Case 2:20-cv-00663-APG-VCF Document 7 Filed 05/12/20 Page 1 of 2



1     WILLIAM W. McGAHA, ESQ.
      Nevada Bar #3234
2     SCHUETZE, McGAHA, TURNER                  &
      FERRIS, PLLC.
3     601 S. Rancho Drive, Suite C-20
      Las Vegas, Nevada 89106
4     (702) 369-3225
      (702) 369-2110 Fax
5     bmcgaha@smlvlaw.net
      dbrand@smlvlaw.net
6

7                              UNITED STATES DISTRICT COURT

8                                       DISTRICT OF NEVADA
9
      HAILEY FERGUSON,                              CASE NO: 2:20-cv-00663-APG-VCF
10
                           Plaintiff,
11
      vs.
12
      JUANA PURCELL; DOES I through X,
13    inclusive,

14                         Defendant.

15                  STIPULATION AND ORDER TO EXTEND DEADLINE
                 FOR PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION
16                         TO QUASH SERVICE OF PROCESS
17          IT IS HEREBY STIPULATED AND AGREED, by and between WILLIAM W.
18   McGAHA, ESQ. of the law firm of SCHUETZE, McGAHA, TURNER & FERRIS, PLLC,
19   counsel for Plaintiff HAILEY FERGUSON, and ERNEST MP MORAN, ESQ. of the law
20   firm RANALLI, ZANIEL FOWLER & MORAN, LLC, counsel for Defendant JUANA
21   PURCELL, that:
22          The due date for Plaintiff’s Opposition to Motion to Quash Service of Process,
23
     (ECF No. 5), be extended from May 15, 2020 to May 19, 2020.
24
            This Request for an extension of time is not sought for any improper purpose or
25
     other purpose of delay. This request for extension is based upon the following:
26
            Plaintiff’s counsel’s mother died suddenly due to COVID 19.
27
            This is the parties first request to extend this deadline, which is made in good faith
28
     and not for purposes of delay.
           Case 2:20-cv-00663-APG-VCF Document 7 Filed 05/12/20 Page 2 of 2



1
           WHEREFORE, the parties respectfully request that this Court extend the time for
2
     Plaintiff to file her Opposition to Motion to Quash Service of Process from May 15, 2020
3
     to May 19, 2020.
4
           DATED this       12th      day of May 2020.
5

6
      SCHUETZE, McGAHA, TURNER                    RANALLI ZANIEL FOWLER & MORAN
7
        & FERRIS, PLLC.

8
      By: /s/William W. McGaha                    By/s/Ernest MP Moran
9        WILLIAM W. McGAHA, ESQ.                   GEORGE M. RANALLI, ESQ.
         Nevada Bar #3234                           ERNEST MP MORAN, ESQ.
10       601 S. Rancho Drive, Suite C-20            2400 W. Horizon Ridge Parkway
         Las Vegas, Nevada 89106                    Henderson, Nevada 89052
11       Attorneys for Plaintiff                    Attorney for Defendant

12

13                                          ORDER

14          IT IS SO ORDERED.
15          DATED this 12th day of May, 2020.
16

17                                           _________________________________
                                             U.S. MAGISTRATE JUDGE
18

19
     Respectfully submitted by:
20
     SCHUETZE & McGAHA, P.C.
21

22
     By/s/William W. McGaha
23      WILLIAM W. McGAHA, ESQ.
        Nevada Bar #3234
24      601 S. Rancho Drive, Suite C-20
        Las Vegas, Nevada 89106
25
        Attorneys for Plaintiff
26

27

28
